This conviction is for gaming, the punishment being fixed at a fine of $10. Appellant insists that the indictment is defective, because it does not allege that money or something of value was bet or wagered by defendant. This is not necessary. The indictment does allege the defendant bet and wagered. Long v. State, 22 Texas Crim. App., 194; 2 S.W. Rep., 541.
The controlling question is the sufficiency of the evidence. The game of cards was played at a private residence, and the evidence wholly fails to show that it was commonly resorted to for that purpose. The game for which appellant was prosecuted was the first game proved by the State that had been played at said residence. One or more games were subsequently played, but no complicity on the part of appellant is shown in said games; and the casual playing at a private residence, such as the record in this case discloses, would not establish the fact that the residence was commonly used for the purpose of gaming, even if the subsequent playing was admissible to prove that the house was commonly resorted to for that purpose. The evidence not being sufficient, the judgment is reversed and the couse remanded.
Reversed and remanded.